DETAILED ACTION
This office action follows a response filed on July 12, 2022.  Claims 1, 8, 9, 13, 15, 17, 20, 21, 23, and 25 were amended to correct matters form.  Claims 1-25 are pending.

Double Patenting
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-7 of U.S. Patent No. 10,787,563.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Patent claims are drawn to substantially the same polyethylene polymer article made with a resin comprising an ethylene polymer (A) and an ethylene polymer (B), wherein ethylene polymer (B) has the same density, complex viscosity (0.01 rad/s and 100 rad/s), melt index MI5, and high load melt index HLMI, as well as the same minimum required strength MRS, hydrostatic design basis HDB, and wherein the article is a pipe having a diameter of greater than 24 inches and a wall thickness of greater than 2.25 inches.  Whereas patent claims do not recite resin properties described in instant claims, one of ordinary skill in the art gleans from the specification that the polyethylene polymer article of patent claims exhibits substantially the same features.  Applicant’s attention is drawn to MPEP § 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.”  In re Boylan, 392 F. 2d 1017, 157 USPQ 370 (CCPA 1986).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970).

Terminal Disclaimer
2.	The terminal disclaimed filed on July 12, 2022 was not approved because the person who signed the terminal disclaimer (only for applications filed on or after September 16, 2012) is not the applicant, patentee or an attorney or agent of record. 37 C.F.R. 1.321(a) and (b).  
	Power of attorney can be given to a customer number wherein all practitioners listed under the customer number have power of attorney.  If power of attorney is given to a list of practitioners by registration number, the list may not comprise more than ten (10) practitioners, or a separate paper signed by a 37 C.F.R. 1.33(b) party must be in the record identifying which of the practitioners, up to ten, are recognized as having power of attorney.  A representative of the assignee who is not of record cannot sign a terminal disclaimer unless it is established that the representative is a party authorized to act on behalf of the assignee. 
Please resubmit the terminal disclaimer in response to this office action.  No fee is required.


Response to Arguments
3.	The nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,787,563, set forth in paragraph 15 of the previous office action dated April 12, 2022, has been maintained.  See paragraph 2, supra. 


Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
September 12, 2022